Opinion by
Ford, J.
In accordance with stipulation of counsel that certain merchandise imported under entry 1896 consists of nylon yarn similar in all material respects to that the subject of Abstract 65698, the claim at 10 percent under the provision in paragraph 1203, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for thrown silk not more advanced than singles, tram, or organzine, by similitude under paragraph 1559, as amended, was sustained. Other merchandise covered by entry 2825, stipulated to consist of nylon yarn the same in all material respects as that the subject of Abstract 66861, was held dutiable at 22% percent, but not less than 25 cents per pound, under the provision in paragraph 1301, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for yarns of synthetic textile, not specially provided for, singles, weighing less than 150 deniers per length of 450 meters, not having more than 20 turns twist per inch, as claimed. United, States v. Steinberg Bros. (47 CCPA 47, C.A.D. 727), followed.